Citation Nr: 1750992	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO. 16-353 372A	)	DATE
Advanced on the Docket	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

2. Entitlement to an effective date earlier than April 30, 2013, for the assignment of special monthly compensation (SMC) for aid and attendance.


ORDER

Reopening of the claim entitlement to service connection for a low back disorder is denied. 

An effective date earlier than April 30, 2013, for the assignment of SMC for aid and attendance is denied. 




FINDINGS OF FACT

1. In an August 2011 rating decision, the RO denied a claim of entitlement to service connection for a low back disorder; the evidence of record at the time of the August 2011 decision established a current disability and an injury or disease in service, but did not establish a nexus between the current disability and service. 

2. The evidence received since the August 2011 decision does not relate to the unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder at the time of the August 2011 decision. 

3. The date of claim of entitlement to SMC based on the need for the aid and attendance of another is no earlier than April 30, 2013; the date at which it became factually ascertainable that the increase in disability occurred is the same as the date of claim.


CONCLUSIONS OF LAW

1. The August 2011 RO rating decision is final with respect to entitlement to service connection for a low back disorder. 38 U.S.C.A. § 7105 (West 2014).
      
2. The criteria for reopening or reconsideration of the claim of entitlement to service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2017).

3. The criteria for assignment of an effective date earlier than April 30, 2013, for the assignment of SMC based on the need for the aid and attendance of another person have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157 (in effect prior to March 24, 2015), 3.350, 3.351, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from February 1966 to February 1968, and from August 1972 to February 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the RO in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

Application to Reopen

The RO initially denied a claim for service connection for a low back disorder in a September 1980 rating decision. The Veteran appealed the denial along with another claim, but he subsequently withdrew his appeal with respect to the low back claim. The Veteran applied to reopen the claim in December 2010. The RO reopened the claim and denied it on the merits in an August 2011 rating decision. 

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2017)). The August 2010 rating decision is the last disallowance on any basis. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened). 

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). The Veteran requested to have the previously denied claim reopened in April 2013. 


New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim. Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. See Shade v. Shinseki, 24 Vet. App. 100 (2010). For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

At the time of the August 2011 rating decision, the evidence established Shedden element (1). A July 2011 VA examination revealed diagnoses consistent with lumbosacral spine degenerative disease shown by X-ray evidence. 

At the time of the August 2011 rating decision, the evidence established Shedden element (2). While a recent muscle strain was noted at examination, acceptance, and enrollment into service, there was no current defect. However, the Veteran was treated for back pain in September and October 1972, and this pain was attributed to a "minor" paraspinal sprain. 

At service separation in January 1975, the Veteran reported no history of, or current, recurrent back pain. When examined at service separation, the Veteran's spine was clinically normal. He was assigned a physical profile rating of L-1. The "L" factor of the physical profile concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. The rating "1" indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

At the time of the August 2011 rating decision, the evidence did not establish Shedden element (3). The July 2011 VA examiner provided an opinion against any relationship between a current back disorder and an injury or disease in service. The rationale was that the Veteran was treated for acute and transitory back complaints and no chronic disorder was shown. There was no medical opinion in favor of direct service causation. 

Evidence received since the August 2011  decision includes VA treatment records, private treatment records, and additional statements from the Veteran and his representative.

A November 2, 2012, Private Clinical Note reveals the Veteran's statement that he was involved, in a helicopter crash in 1967 and that this may be related to his present back problems. He reported that he became a construction worker after he was discharged. The examiner noted: "We are talking about 43 years ago. This patient is groping for reasons for his low back pain. We have not discussed his morbid obesity as a possible cause of the factor which is mostly likely causing the majority of his symptoms (VBMS record 04/30/2013). 


A November 30, 2012, Private Clinical Note reveals the Veteran had been seen for chronic lumbosacral degenerative joint disease from an old motor vehicle accident (VBMS record 04/30/2013). 

A June 20, 2013, DBQ includes X-ray evidence of an old compression fracture of L5 endplate, inferiorly. No radiculopathy or neurological abnormalities were found. The diagnosis was intervertebral degenerative disc disease. 

The treatment records are not material for purposes of reopening of the claim, as they do not address the question of whether the Veteran has current residuals of a back injury in service - the central question underlying the claim for service connection. They provide evidence of current back disorders, but they do not relate the current disorders to service. 

The Veteran's statements are essentially cumulative and redundant of evidence previously of record. They continue to assert that his current low back disorders had onset in service. While presumed to be credible, the Veteran's statements do not provide a different evidentiary basis than was present in August 2011. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a low back disorder has not been received. As such, the August 2011 decision remains final, and the appeal must be denied. 

As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Effective Date Claim

The general law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a).

SMC claims are essentially increased rating claims. Like a disability rating, SMC is a payment made for an already service-connected disability where specific criteria are met. 

The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase. Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. The Federal Circuit has reaffirmed that "the plain language of [section] 5110(b)(2)...only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim." Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans with a one-year grace period for filing a claim following an increase in a service-connected disability).

To summarize, there are three possible effective dates for an increased rating or depending on the facts of the case. If an increase in disability occurred after the claim was filed, the effective date will be the date that the increase is shown to have occurred (date entitlement arose). If an increase in disability preceded the claim by a year or less, the effective date will be the date that the increase is shown to have occurred (factually ascertainable). If an increase in disability preceded the claim by more than a year, the effective date will be the date that the claim is received (date of claim). 

In all cases, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2017). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2017).

Effective March 24, 2015, the regulations governing standard claims and appeals forms was replaced. See 38 C.F.R. § 3.155. Prior to that effective date, the regulation permitted informal claims, to include a report of VA treatment or hospitalization. See 38 C.F.R. § 3.157.

Special monthly compensation is payable at a specified rate if a VA claimant, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or is blind in both eyes, with visual acuity of 5/200 or less; or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The criteria for determining that a VA claimant is so helpless as to be in need of "regular aid and attendance" are contained in 38 C.F.R. § 3.352(a). Those criteria include: (1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) Inability to attend to the wants of nature; or (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352(a)

Being "bedridden" will also be a proper basis for finding that a VA claimant is in need of regular aid and attendance. The term "bedridden" means a condition which, through its essential character, actually requires that the claimant remain in bed. However, the fact that someone has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure is not sufficient.

The date of receipt of the claim which specified SMC as the benefit sought was July 29, 2013. There is no document that requests SMC on the basis of the need for aid and attendance prior to this date. However, the Veteran submitted an increased rating claim for his upper extremity peripheral neuropathy on July 25, 2013. An increased rating claim is deemed to include a claim of entitlement to SMC. In addition, the Board notes that the Veteran submitted a service connection claim for the back and left shoulder on April 30, 2013. While he did not mention any disability ratings in that claim, the RO has treated this document as the increased rating claim for peripheral neuropathy and assignment of SMC.

There is no prior pending claim for an increase in the disability rating for peripheral neuropathy, service connection for which was originally established in an unappealed August 2011 rating decision. 

The Veteran does not contend that he has been bedridden. His arguments center on the need for aid and attendance. In correspondence received in April 2017, the Veteran referred to numerous psychiatric hospitalizations in 1976, 1977, and 1978 as informal claims for SMC. However, as a matter of law, these records cannot satisfy the criteria under 38 C.F.R. § 3.157(b). For that section to apply, service connection must already have been granted for the disability or disabilities for which VA treatment or hospitalization is given. Service connection for the Veteran's mental disorder was not granted until December 1981, effective July 25, 1979. Service connection for diabetes mellitus, peripheral neuropathy, hearing loss, and tinnitus would not be granted for another 40 years. There can be no informal claim for increase for a disability which is not yet service-connected. 

In the Notice of Disagreement, the Veteran made a different argument, contending that his physical condition was such that he would have been entitled to SMC as early as 2008 (see Notice of Disagreement). He faulted a failure in the duty to assist, citing a 2006 VA medical report showing moderate symptomatology for peripheral neuropathy of the upper extremities. 

Again, the 2006 report is prior to the grant of service connection for peripheral neuropathy. Service connection for bilateral upper extremity peripheral neuropathy, also diagnosed as carpal tunnel syndrome, was granted in an August 2011 rating decision. Therefore, a 2006 report cannot serve as an informal claim for an increased rating for peripheral neuropathy. 

Moreover, the existence of moderate carpal tunnel syndrome does not suggest entitlement to SMC based on the need for aid and attendance. Those criteria include very specific combinations of disabilities and impairments of activities of daily living. Therefore, the existence of moderate carpal tunnel syndrome alone cannot be deemed a claim of entitlement to SMC based on the need for aid and attendance. 

In short, the Board finds there is no evidence in the record prior to April 30, 2013, that indicates any intent on the part of the Veteran to apply for an increased rating for upper extremity peripheral neuropathy, to include SMC, or that can be inferred as indicating such intent. 

In Brannon v. West, 12 Vet. App. 32 (1998), the United States Court of Appeals for Veterans Claims (Veterans Court) observed that while the Board must interpret an appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant. The Veterans Court has held that an appellant must have asserted the claim expressly or impliedly. See Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995). 

Regarding the date entitlement arose, the first evidence demonstrating the need for aid and attendance comes from a September 5, 2013, VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance). That examination shows that the Veteran had multiple disorders, including peripheral neuropathy, which together precluded his preparing his own meals or bathing and tending to hygiene needs without assistance. This is the earliest evidence as of which it can be factually ascertained that entitlement to SMC based on the need of the aid and attendance of another is warranted. 

The Board again turns to the Veteran's argument that evidence establishing moderate carpal tunnel syndrome supports an earlier effective date. As the Board found with respect to establishing a claim for SMC, the existence of moderate carpal tunnel syndrome, without more, does not establish the date that entitlement to SMC based on the need for aid and attendance arose.

In sum, the Board finds that the date of claim in this case is no earlier than April 30, 2013, which is the date RO assigned for the effective date of the SMC award. In assigning this effective date, the RO has afforded the Veteran all reasonable doubt by considering April 30, 2013, as the date of claim.  The Board will not disturb this finding even though  the date as of which it became factually ascertainable that the increase in disability occurred is no earlier than September 5, 2013.  Nevertheless, it cannot be factually ascertained that the increase occurred in the 1 year prior to the date of claim. Therefore, the date of claim is the appropriate effective date. 

Accordingly, the Board concludes that an effective date earlier than April 30, 2013, is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veteran has made no argument regarding the duty to notify. The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

As the service connection claim is not being reopened, there is no duty to obtain a VA examination or medical opinion. Moreover, there is no question regarding the effective date issue that requires a medical examination or opinion.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: The American Legion 
 

Department of Veterans Affairs


